Title: From James Madison to Ebenezer Stevens, 6 June 1802
From: Madison, James
To: Stevens, Ebenezer


Sir,Department of State June 6th. 1802.
I duly received your letter of the 21st. Ulto, and in consequence on[e] has been written to Mr. Kingston from this office, informing him that I do not accede to his proposition for referring the question between the government and himself to the arbitration of persons at Philadelphia, and that you was authorized to take the necessary steps in concert with him; for having it settled in that way at New York. I request you therefore to name some Gentleman in that City who may be entirely confided in, to act as an arbitrator, on the part of the United States, in this business, provided Mr. Kingston designates one on his part as he probably will. In that case, if these two disagree, they may call in a third or, if you can effect a compromise on equitable terms, this as it wo[u]ld be the least troublesome, might be the most advantageous way of closing the Transaction altogether.
It seems but reasonable that the owners of the Grand Turk should pay for the Cable in question, if there be not some special cause to the contrary, which is not known at this Department. I am respectfully, &ca.
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   JM referred to Stevens’s letter of 28 May 1802.



   
   Daniel Brent to Kingston, 5 June 1802 (ibid.).


